Name: Commission Regulation (EC) No 247/94 of 2 February 1994 ending the charges against the tariff ceilings opened for 1993 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Bulgaria, India, China and Mexico
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  Europe;  tariff policy;  leather and textile industries
 Date Published: nan

 Official Journal of the European Communities No L 31 / 14. 2. 94 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 247/94 of 2 February 1994 ending the charges against the tariff ceilings opened for 1993 in the framework of generalized tariff preferences, by. Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Bulgaria, India, China and Mexico THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular the third paragraph of Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 8 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 31 December 1993, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; whereas, in respect of the products of the order Nos, categories and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table : Order Nos Category Origin Ceiling 40.0033 3 Bulgaria 189 tonnes 40.0140 14 India 46 000 pieces 40.0210 21 India 562 000 pieces 40.0410 41 China 150 tonnes 40.0970 97 Mexico 22 tonnes whereas on 1 January 1994, the sum of the quantities charged during the 1993 preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos, categories and origins in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened for 1993 by Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 7 February 1994. (') OJ No I 370, 31 . 12. 1990, p . 39. (2) OJ No L 396, 31 . 12. 1992, p . 1 . No L 31 /2 Official Journal of the European Communities 4. 2. 94 Order No Category Description Origin 40.0033 3 Woven fabrics of synthetic fibres (staple or waste) Bulgaria other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 40.0140 14 Men's or boys' woven overcoats, rain and other India costs, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 40.0210 21 Parkas, anoraks, windcheaters, waister jackets and India the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres upper parts of track-suits with lining, other than of category 16 or 29, of cotton or of man-made fibres 40.0410 41 Yarn of synthetic filament (continuous), not put up China for retail sale, other than non-textures single yarn untwisted or with a twist of not more than 50 turns per metre 40.0970 97 Nets and netting made of twine, cordage or rope, Mexico and make up fishing nets of yarn, twine, cordages or rope Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1994. For the Commission Christiane SCRIVENER Member of the Commission